Title: To Thomas Jefferson from Samuel Kercheval, 27 April 1822
From: Kercheval, Samuel
To: Jefferson, Thomas


Sir
New Town Stephensburgh Frederick Cy
27th April 1822
A friend of mine, who is now engaged in erecting considerable buildings,  has requested me, to apply to you, for information how to make, fire proof cement. He states to me that he has been lately informd; that you can furnish the information he desires, and that with your permission he will cause it to be made public, for the good of society. Pardon the liberty I have taken, and accept the assurances of my unprized regardSaml Kercheval